FILED
                              UNITED STATES DISTRICT COURT                                      AUG 19 2010
                              FOR THE DISTRICT OF COLUMBIA                                Clerk, U.S. District & Bankruptcy
                                                                                         Courts for the District of Columbli
ANTONIO COLBERT,                                )
                                                )
                                 Plaintiff,     )
                                                )
          v.                                    )       Civil Action No.          10 1399
                                                )
F.B.I.,                                         )
                                                )
                                 Defendant.     )

                                    MEMORANDUM OPINION

          This matter is before the Court upon consideration ofplaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

          Plaintiff alleges that he has "made several attempts to file cases ... involving police

misconduct[,]" and has instead been subjected to harassment by the FBI's security staff. CompI.

at 2. He appears to demand that the FBI monitor its employees' calls "because these people think

they [are] god[']s gift to the Earth." Id. In addition, he demands an award of$10,000. Id.

          The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum




                                                                                                                       \.
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiffs complaint does not contain a short and plain statement of the grounds upon

which the Court's jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks.

For these reasons, the complaint will be dismissed for its failure to comply with Rule 8(a). An

Order consistent with this Memorandum Opinion is issued separately.




DATE:   ~         ,(7--J 020 (0